Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Applicant's response to the previous Office action, dated September 19, 2022, has been received. By way of this submission, Applicant has amended claims 10, 12-16, and 20-21, and cancelled claim 11.
Claims 1-10 and 12-33 are currently pending in the application. Claims 1-9 remain withdrawn from consideration.
Claims 10 and 12-33 are therefore under examination before the Office.
The rejections of record can be found in the previous Office action, dated June 13, 2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10, 12-19, and 22-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. This is a new grounds of rejection.
Independent claim 10 recites “A method of treating a subject…” in the preamble,  “collecting a sample from a subject” as one step of the method, and “administering to a subject” as another step. There are multiple references to “a subject” in the claim, and it is not apparent whether or not the subject must be the same, or if two different “subjects” are permitted within the scope of the claim. This creates ambiguity as to whether or not the cells administered as part of the method must be autologous, or if allogeneic cell transfers are within the scope of the claim. Likewise, it is not clear if the claims require that the subject to which the cells are administered is suffering from an inflammatory disease as recited in the preamble.  

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
Claims 10, 12, 14-19, 21-24, 26-31, and 33 were previously rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vogtenhuber (Blood. 2010 Jul 22;116(3):466-74), as evidenced by Rawlings (J Cell Sci. 2004 Mar 15;117(Pt 8):1281-3).
Applicant's amendments to the claims have addressed this issue, and this rejection is therefore withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 10, 12-33 are rejected under 35 U.S.C. 103 as being unpatentable over Vogtenhuber (Blood. 2010 Jul 22;116(3):466-74, cited in previous Office action), as evidenced by Rawlings (J Cell Sci. 2004 Mar 15;117(Pt 8):1281-3, cited in previous Office action), in view of Eshhar (US20100135974A1).
Applicant argues that neither Vogtenhuber nor Eshhar teaches the claimed steps of the invention; specifically, methods of collecting a sample from a subject, isolating differentiated Tregs from this collected sample, and further engineering the differentiated Tregs to express a constitutively active STAT protein.
Applicant's arguments have been considered fully but are not found to be persuasive.
Eshhar teaches an immunoregulatory pharmaceutical composition for suppressing a T effector cell-mediated immune/inflammatory response or treating a T effector cell-mediated immune/inflammatory disease or condition, comprising a redirected Treg which further comprises a chimeric antigen receptor (CAR) and a pharmaceutically and immunologically acceptable carrier, excipient or diluent (para. 0094). Eshhar further teaches the steps of obtaining a population of T-cells from the mammalian subject to be treated and enriching or purifying Treg cells prior to transfecting said enriched or purified Treg cells with a nucleic acid encoding a CAR (claim 40). 
Vogtenhuber teaches that up-regulation of Stat5b in Tregs may be useful for GVHD prevention or therapy and that such an approach could be accomplished by ex vivo genetic modification of donor CD4+ Tregs (page 473, right column, fourth paragraph). Vogtenhuber also notes that Stat5 induction in vivo when and for the duration needed may avoid the potential tumorigenicity of constitutive Stat5b overexpression (page 473, right column, fourth paragraph).
Applicants have traversed the primary and the secondary references pointing to the differences between the claims and the disclosure in each reference. Applicant is respectfully reminded that the rejection is under 35 USC 103 and that unobviousness cannot be established by attacking the references individually when the rejection is based on the combination of the references. see In re Keller, 642 F.2d 4B, 208 USPQ 871, 882 (CCPA 1981) See MPEP 2145. This applicant has not done, but rather argues the references individually and not their combination. One cannot show non-obviousness by attacking references individually where the rejections are based on a combination of references. In re Young, 403 F.2d 759, 150 USPQ 725 (CCPA 1968). 
The teachings of Vogtenhuber to upregulate Stat5b by ex vivo genetic modification of donor CD4+ Tregs may be applied to the purified (i.e., isolated) Treg cells of Eshhar by known methods, which each component of the combination performing its known, usual function, to affect a predictable result. A person of ordinary skill in the art would be motivated to do so, as both Vogtenhuber and Eshhar are concerned with the treatment and/or prevention of graft-versus-host disease.
With regards to Applicant's argument that the cells taught by Vogtenhuber are distinct from the pharmaceutical composition recited by the present claims, Vogtenhuber teaches that up-regulation of Stat5b in Tregs may be accomplished by ex vivo genetic modification of donor CD4+ Tregs (page 473, right column, fourth paragraph). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). MPEP 2123. The use of constitutively activated Stat5b as exemplified in Vogtenhuber therefore does not constitute a teaching away from the broader disclosure, which clearly suggests ex vivo genetic modification is another possible method to upregulate Stat5b.
Applicant’s specification defines "constitutively active" as a state of elevated and/or more temporally consistent activity as compared with an appropriate reference under comparable conditions (para. 0036). An inducible Stat5b created by ex vivo genetic modification of donor CD4+ Tregs would satisfy this limitation of the claims, since an inducible system would upregulate the gene in question far as long as the induction is ongoing.
This rejection is therefore maintained.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cheroutre (US20090136470A1) teaches pharmaceutical compositions comprising regulatory T cells, isolated and purified regulatory T cells, and cultures of T cells (para. 0016). Cheroutre further teaches that this composition is useful for treating an inflammatory or autoimmune disease (para. 0017). Cheroutre further teaches that the cells may be obtained or derived from cells of the same or a different subject or produced from cells obtained or derived from the same or a different subject (para. 0017).

No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER JOHANSEN whose telephone number is (571)272-0280. The examiner can normally be reached Monday-Friday, 8:00 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571) 272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER JOHANSEN/            Examiner, Art Unit 1644         

/AMY E JUEDES/            Primary Examiner, Art Unit 1644